 AUSTIN TUPLER TRUCKING, INC.Austin Tupler Trucking, Inc., and Gold Coast, Inc.'and Local 2027, International Longshoremen'sAssociation, AFL-CIO, Petitioner. Case 12-RC-6042April 15, 1982DECISION ON REVIEWBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May 29, 1981, the Regional Director forRegion 12 of the National Labor Relations Boardissued a Decision and Order in the above-entitledproceeding in which he found that no questionconcerning representation exists with respect toany employee of the Employer and dismissed thepetition filed herein. The Regional Director found,inter alia, that the owner-operator drivers wholease their equipment to Austin Tupler Trucking,Inc., are independent contractors and not employ-ees. Thereafter, in accordance with Section 102.67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Petitionerfiled a timely request for review. By telegraphicorder dated October 6, 1981, the Board granted therequest for review with respect to the issue ofwhether the owner-operator drivers are independ-ent contractors.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issue under review andhereby affirms the Regional Director for the fol-lowing reasons.3The Employer is a transportation contractor, orbroker, which solicits business from constructionfirms. It performs the contracted service of deliver-ing materials to construction sites by using owner-operator drivers who either make the deliveriesthemselves in their trucks or hire other drivers todo so. An owner-operator who wishes to performthis service must sign a lease agreement with theEmployer pursuant to which the owner-operatorundertakes to furnish the equipment and the driver(usually himself) to the Employer. He may hire adriver, however, without seeking the Employer'spermission, on such terms as he and the driver may' The Regional Director found, and it is undisputed, that Austin TuplerTrucking, Inc., and Gold Coast, Inc., constitute a single employer.' The Board denied the Petitioner's request for review in all other re-spects and does not have before it any issues with respect to representa-tion for drivers of Gold Coast, Inc. Hereinafter, references to the Em-ployer pertain only to Austin Tupler Trucking, Inc.I The Petitioner's request for oral argument is hereby denied as therecord, the request for review, and the briefs adequately present the issueand the positions of the parties.261 NLRB No. 29agree. The owner-operator is responsible for fuel-ing and maintaining his truck, paying all fees andtaxes necessary for its operation, and indemnifyingthe Employer from all losses arising therefrom.'The agreement provides that the owner-operatormay choose which days he wishes to work, that hemay perform "some of his own work" in additionto the work he performs for the Employer, andthat he will be paid an agreed price for each indi-vidual job, normally 90 percent of the gross theEmployer receives from the customer.5The typicalagreement runs for a year, but may be terminatedby either party on 24 hours' notice.6The Employer does not give its lessee-owner-op-erators a driving test, but "assume[s] that a personwho owns anywhere from a twenty to a sixty thou-sand dollar dump truck is qualified." Although theagreement requires the owner-operator to maintainhis equipment so as to conform with the safety re-quirements of the Employer and the requirementsof all governmental agencies, the Employer neitherimposes any safety requirements nor inspects thetrucks. It checks only the registration to ascertainthat the truck is the type required for the Employ-er's jobs.An owner-operator obtains work from the Em-ployer by calling the Employer's dispatch officeand accepting, if he wishes, the job assigned to himfor the day. If he prefers, he may reject the job of-fered and call later to see whether a different job isavailable. When he accepts a job, he is told the lo-cation, the time the construction site will be openfor receiving deliveries, and directions to the site ifhe requests them. He is not required to make suchdeliveries at any specific time, however. Althoughthe price he is paid is computed by using mileagefigures based on the Employer's estimate of theshortest route, the owner-operator is free to selecthis own route.7He does not report to a terminal,but picks up the materials at the supplier's prem-ises. Once at the construction site, he is directedwhere to unload by the customer's foreman, whoalso gives him any special instructions if necessary.Leased vehicles display bumper stickers or re-movable signs bearing the Employer's name.Owner-operators may, but are not required to, pur-chase fuel or insurance from the Employer. If theypurchase their own insurance, the Employer must' The owner-operator also provides workmen's compensation coveragefor any driver he hires to drive a leased vehicle.I The Employer carries no workmen's compensation coverage and de-ducts no taxes or social security from its remittance to the owner-opera-tors.' The agreements of many of the active owner-operators have expired,but the parties continue to operate under the contract terms.' The Employer computes mileage in advance of negotiating a pricewith the customer.183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe named as an additional insured and the policylimits must be at least $100,000/$300,000/$50,000,presumably greater than mandated by the State ofFlorida, where the operation herein takes place.The Board recently recapitulated the test used toresolve the issue herein where it stated that "[t]heBoard seeks to determine if the alleged employingentity ...reserves the right to control the mannerand means by which the result is accomplished, orwhether it concerns itself with results only, leavingthe manner and means to the driver." Mitchell Bros.Truck Lines, 249 NLRB 476, 480 (1980). The ques-tion is one of degree, and we weigh a number offactors, no one factor being decisive. Id.Not only is no one factor decisive, but the sameset of factors that was decisive in one case may beunpersuasive when balanced against a different setof opposing factors. And though the same factormay be present in different cases, it may be entitledto unequal weight in each because the factual back-ground leads to an analysis that makes that factormore meaningful in one case than in the other.There are, in the instant case, as is usual in thesecases, certain factors that may be indicative of em-ployee status as well as factors indicative of inde-pendent contractor status. To decide on which sideof the line these drivers fall requires more than aquantitative analysis based on adding up the factorson each side; it requires the difficult task of assess-ing the relative significance of each factor, and ulti-mately each set of factors, in light of the impact ofeach factor on the overall relationship between thedrivers and the Employer.The instant case is similar in some respects tocases such as Mitchell Bros. Truck Lines, supra, andRediehs Interstate, Inc., 255 NLRB 1073 (1981),where the Board found owner-operator drivers tobe employees. However, there are differences thatare of decisive significance.In Mitchell Bros. and Rediehs, the Board reliedheavily on the extensive Federal and state truckingregulations which the employers in those caseswere required to enforce, and found that those reg-ulations largely dictated the nature of the relation-ship between the employers and the owner-opera-tors. Thus, those employers required applicants forowner-operator leases to undergo "a rigorousqualification program." Rediehs, supra. There appli-cation forms called for applicants to set forth theirexperience, training, employment history, and traf-fic and accident histories. Applicants had to be 21years old, speak and understand English, possess avalid driver's license, and know how to loadfreight securely. They had to undergo a written ex-amination, a road test, and a physical examination.These requirements governed not only the owner-operators, but also any drivers they wished to hireto drive the leased trucks. Those employers alsoenforced rules prohibiting driving while ill, fa-tigued, or under the influence of drugs or alcoholor carrying unauthorized passengers, and prohibit-ing unauthorized persons from driving the trucks,and exceeding speed and hour limits. They also im-posed affirmative operating rules such as wearingcorrective lenses or hearing aids, if necessary, andsecuring loads properly.8In order to enforce manyof these rules, those employers required the owner-operators to submit daily time logs.Those employers also retained control over thespecifications for the leased vehicles and the condi-tion in which the owner-operators kept them.9Theemployers inspected the trucks regularly, and inRediehs, the owner-operators were required tocomplete a daily vehicle condition statement aspart of their daily logs.In the instant case, government regulations playalmost no role in the relationship between the Em-ployer and the owner-operators. The hauling in-volved is, with minor exceptions, intrastate, and soinvolves virtually no Federal regulations. More-over, intrastate trucking in Florida underwent asubstantial deregulation in 1980, largely eliminatingthe Employer's legal responsibility for supervisingthe owner-operators in the performance of theircontracts. Thus, the owner-operators are not re-quired to submit time logs or any other routine re-ports to the Employer.10Unlike the employers inMitchell Bros. and Rediehs, the Employer does notinspect the vehicles, does not administer drivingtests or physical examinations to the owner-opera-tors, and there is no evidence that the Employerrequires an application setting forth the owner-op-erator's employment or driving history. Instead,the Employer limits its inquiry regarding theirqualifications solely to the fact that each owns anexpensive truck. With regard to the details of oper-s In Rediehs, the following additional rules were enforced: Operating atruck within 4 hours of consuming alcohol; allowing more than oneperson in a sleeper berth or transferring to or from a sleeper berth andthe cab while the truck is in motion; disengaging the vehicle's motivepower except to change gears or to stop; and operating when the pres-ence of carbon monoxide is known, suspected, or likely to occur. In addi-tion, drivers were required to inspect the vehicle and load at regular in-tervals, place red flags on "projecting" loads, use turn signals and lightscorrectly and at designated times, and utilize seat belts if the truck hasthem.9 The specifications set forth in Rediehs related to lamps and reflectors;turn signals; service, parking and emergency brakes; windows; fuelsystem; coupling devices, tires, sleeper berths, heaters, wipers, defrosters,mirrors, horns, speedometers, exhaust system, floors, seat belts, rear endprotection, emergency equipment, and maximum noise levels within thetruck cabs.'o For purposes of proper billing, the Employer requires the owner-op-erators promptly to turn in customer tickets or receipts for deliveries.This clerical requirement, however, does not substantially impinge on themanner or means by which the owner-operators make the deliveries.184 AUSTIN TUPLER TRUCKING, INC.ation, there are no rules, and the only specificationas to the truck is that it be a tandem dumptruck.Like the owner-operators in Mitchell Bros. andRediehs, the owner-operators here are free tochoose, within certain limits, their own hours ofwork, and may refuse job assignments. I In the ear-lier cases, however, this freedom was somewhat il-lusory, for those employers had exclusive use ofthe leased vehicles when delivering materials, andon return hauls the owner-operators could "triplease" their trucks to other authorized carriers onlywith the employer's permission. Thus, if theowner-operator refused and employer's offer ofwork, it meant that his truck was idle. Here, on theother hand, the owner-operators have the option ofworking for others during the term of the lease,and they do not necessarily work primarily for theEmployer. Although we noted in Rediehs that aworker is not required to work only at one place inorder to be an employee under the Act, we weredealing there with drivers who worked primarilyfor the employer, and we relied specifically inMitchell Bros. on the fact that, under the exclusivearrangement present there, the employer was in-sured that the driver was regularly available duringthe workweek. That condition does not obtainhere.In Mitchell Bros. and Rediehs, we found signifi-cant the fact that the employers provided a numberof free services to the owner-operators, such as lia-bility and cargo insurance, regular cash advances,the privilege of using the employers' credit to pur-" While there was evidence that an extended pattern of job refusalscould affect an owner-operator's future work opportunities with the Em-ployer, the fact that they can refuse loads is more than a theoretical right,for the Employer's payroll records show an extremely wide range ofgross receipts by the owner-operators which suggests a wide range in theamounts of hauling they choose to perform for the Employer.chase fuel, the processing of permit applications,and the handling of bookkeeping for the hauls.Here, while the Employer apparently handlesbookkeeping (the details are not set forth in therecord), and the owner-operators may, at theiroption, purchase insurance coverage and fuel fromthe Employer on credit, the Employer providesnone of the other services.In sum, the relationship between the Employerand these owner-operators is more closely akin tothat of agent-client rather than employer-employee.The Employer obtains jobs for the owner-operatorsand receives a 10-percent commission, the balancegoing to the owner-operators. The Employer doesnot supervise the work, either directly or indirect-ly, and owner-operators perform work obtained bythe Employer or by anyone else, setting their ownhours, consistent only with the customer's needs,not the Employer's, and operate with a highdegree of independence. They do not report to theEmployer's facility for their loads, but proceed di-rectly to the source designated by the customer.They can affect their profit and loss by varying theamount and timing of their driving and by themanner in which they maintain their trucks; in theabsence of detailed regulations, they can workmore hours than is permitted in the regulatedsector of the industry; and they exercise entrepre-neurial judgment regarding the mechanical specifi-cations of the trucks in which they have a verysubstantial investment. Thus, they control themanner and means by which the hauls are accom-plished, and the Employer is concerned solely withthe result. We find, therefore, that the owner-oper-ators are not employees within the meaning of theAct and, accordingly, we affirm the Regional Di-rector's dismissal of the petition filed herein.185